Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. PGPub 2007/0153560 A1 (hereinafter Zhang) in view of Song et al. U.S. PGPub 2012/0007551 A1 (hereinafter Song).
Regarding Claim 1, Zhang teaches a system for charging a battery for a vehicle (Zhang, Fig. 3, Element 330, “Electric Car”; Abstract), the system comprising a charging control device having a power factor correction circuit configured to convert an alternating (AC) voltage of a charging apparatus into a direct current (DC) voltage (Zhang, Fig. 1, Elements 100 and 300; Para. [0014], Lines 1-12, and Fig. 3, Elements 322 and 324; Paras. [0027] – [0028]. Converts from 220VAC to 380VDC with Power Factor Correction.), a DC-DC converter connected to the power factor correction circuit and configured to transform the DC voltage (Zhang, Fig. 1, Element 400; Para. [0014], Lines 12-16, and Fig. 3, Element 326; Para. [0029], Lines 1-3. Converts from 380VDC to 188VDC-360VDC, the operating range of the battery.), a capacitor connected to an output terminal of the DC-DC converter (Zhang, Fig. 2, Element “C3”; Para. [0020], “charging capacitor C3”), and a relay unit (Zhang, Fig. 3, Element 328, “Output”; Para. [0021], Lines 10-14. Although not taught explicitly, it is obvious the “Output 328” illustrated in Fig. 3 provides some type of on/off control circuit in order to accomplish “when … battery load connects to … the charging capacitor C3 during charging …) provided between the capacitor (Zhang, Fig. 2, Element “C3”) and the battery (Zhang, Fig. 2, Element 5, “Vehicle Battery Load”; Para. [0021], Lines 10-11, and Fig. 3, Element 330, “Electric Car”; Para. [0033]), and a control unit connected to the charging control device (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0024]) and configured to perform initial charging control in consideration of a capacitor voltage of the capacitor when the charging apparatus and the power factor correction circuit are connected by the control unit (Zhang, Para. [0021], Lines 5-14), but does not explicitly teach a relay unit provided between the capacitor and the battery.
Song, however, teaches a capacitor (Song, Fig. 12, Element “Cbc”; Para. [0292], Lines 5-7) connected to an output terminal of the DC-DC converter (Song, Fig. 12, Element 105; Para. [0256], and Para. [0258], “voltage converter”), and a relay unit (Song, Fig. 12, Elements “SR1” and “SR2”; Para. [0241], Line 7)  provided between the capacitor (Song, Fig. 12, Element “Cbc”, As illustrated in Fig. 12) and the battery (Song, Fig. 12, Element 106, As illustrated in Fig. 12), and a control unit connected to the charging control device (Song, Fig. 12, Element 200, “recharging controller”; Para. [0241], Line 8) and configured to perform initial charging control in consideration of a capacitor voltage of the capacitor (Song, Fig. 14, Steps S803-S807. Where Vbc is the voltage of the capacitor; Paras. [0292] – [0295]) when the charging apparatus (Song, Fig. 12, Element 300; Para. [0282]) and the power circuit are connected by the control unit (Song, Figs. 12-13; Para. [0281] – [0288]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang.
Regarding Claim 2, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claim 1.  Furthermore, Zhang teaches wherein when the capacitor voltage is equal to or lower than a reference voltage, the control unit is configured to conclude that the initial charging control is required, and is configured to perform pulse width modulation (PWM) control on the DC-DC converter in accordance with the initial charging control (Zhang, Para. [0021], Lines 5-14, “to stabilize the output of the charging capacitor C3”). 
Regarding Claim 4, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claims 2/1.  Furthermore, Zhang teaches wherein when charging of the capacitor is completed in accordance with the PWM control on the DC-DC converter, the control unit connected to the relay unit is configured to perform relay-on control on the relay unit to connect the charging control device and the battery (Zhang, Para. [0021], Lines 10-12), but does not explicitly teach the relay unit. 
Furthermore, Song explicitly teaches to perform relay-on control on the relay unit to connect the charging control device and the battery (Song, Fig. 12; Para. [0288]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 5, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claims 4/2/1.  Furthermore, Zhang teaches wherein when the DC-DC converter and the battery are connected, the control unit is configured to perform the pulse frequency modulation (PFM) control on the DC-DC converter, so that a voltage of the charging apparatus is transformed into a battery charging voltage in accordance with the PFM control (Zhang, Para. [0021], Lines 5-14). 
Regarding Claim 6, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claim 1.  Furthermore, Song teaches wherein the relay unit includes a first relay connected between a first output terminal of the DC-DC converter and a positive voltage terminal of the battery, and a second relay connected between a second output terminal of the DC-DC converter and a negative voltage terminal of the battery (Song, Fig. 12, Elements “SR1” and “SR2”; Para. [0241], Line 7). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 7, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claims 6/1.  Furthermore, Zhang teaches wherein the capacitor is connected to the first output terminal of the DC-DC converter and the second output terminal of the DC-DC converter (Zhang, Fig. 2, Element “C3”; Para. [0020], “charging capacitor C3”, and Para. [0021]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. PGPub 2007/0153560 A1 (hereinafter Zhang) in view of Song et al. U.S. PGPub 2012/0007551 A1 (hereinafter Song) as applied to claims 2/1 above, and further in view of Mohammad et al. U.S. PGPub 2021/0124404 A1 (hereinafter Mohammad).
Regarding Claim 3, The combined teaching of references Zhang and Song discloses the claimed invention as stated above in claims 2/1.  Furthermore, Song teaches wherein upon concluding, by the control unit, that the initial charging control is required, the control unit is configured to set the PWM control and to set a duty ratio for the PWM control (Song, Para. [0256]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the PWM control of the charging circuitry, Zhang would inherently incorporate some type of conventional PWM control circuitry commonly understood in the art.  The PWM control circuitry taught by Song, for controlling the duty ratio for the PWM control, teaches one of the many conventional PWM control methods utilized in the art for controlling the duty cycle of the pulse width modulation charging circuitry.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the duty cycle of the pulse width modulation charging circuitry within the battery charging system of Zhang.
The combined teaching of references Zhang and Song discloses the claimed invention as stated above, but does not explicitly teach setting a maximum frequency required for the PWM control.
Mohammad, however, teaches the control unit is configured to set a maximum frequency required for the PWM control and to set a duty ratio for the PWM control so that the duty ratio is increased (Mohammad, Fig. 1; Para. [0050], Lines 4-14, and Para. [0119], Lines 4-7, and Para. [0152], Lines 2-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang, as modified by Song, is not explicit in the operation of the PWM control of the charging circuitry, Zhang, as modified by Song, would inherently incorporate some type of conventional PWM control circuitry commonly understood in the art.  The PWM control circuitry taught by Mohammad, for controlling the maximum frequency for the PWM control, teaches one of the many conventional PWM control methods utilized in the art for controlling the frequency of the duty cycle of the pulse width modulation charging circuitry.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Mohammad, to control the frequency of the duty cycle of the pulse width modulation charging circuitry within the battery charging system of Zhang as modified by Song.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. PGPub 2007/0153560 A1 (hereinafter Zhang) in view of Song et al. U.S. PGPub 2012/0007551 A1 (hereinafter Song) and Mohammad et al. U.S. PGPub 2021/0124404 A1 (hereinafter Mohammad).
Regarding Claim 8, Zhang teaches a method for charging a battery (Zhang, Fig. 2, Element 5; Para. [0013], Lines 5-7, and Para. [0014]) via a charging control device having a power factor correction circuit configured to convert an alternating (AC) voltage of a charging apparatus into a direct current (DC) voltage (Zhang, Fig. 1, Elements 100 and 300; Para. [0014], Lines 1-12, and Fig. 3, Elements 322 and 324; Paras. [0027] – [0028]. Converts from 220VAC to 380VDC with Power Factor Correction.), a DC-DC converter connected to the power factor correction circuit and configured to transform the DC voltage (Zhang, Fig. 1, Element 400; Para. [0014], Lines 12-16, and Fig. 3, Element 326; Para. [0029], Lines 1-3. Converts from 380VDC to 188VDC-360VDC, the operating range of the battery.), a capacitor connected to an output terminal of the DC-DC converter (Zhang, Fig. 2, Element “C3”; Para. [0020], “charging capacitor C3”), and a relay unit (Zhang, Fig. 3, Element 328, “Output”; Para. [0021], Lines 10-14. Although not taught explicitly, it is obvious the “Output 328” illustrated in Fig. 3 provides some type of on/off control circuit in order to accomplish “when … battery load connects to … the charging capacitor C3 during charging …) provided between the capacitor (Zhang, Fig. 2, Element “C3”) and the battery (Zhang, Fig. 2, Element 5, “Vehicle Battery Load”; Para. [0021], Lines 10-11, and Fig. 3, Element 330, “Electric Car”; Para. [0033]), the method comprising determining, by a control unit connected to the charging control device (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0024]), a charged state of the capacitor connected between the DC-DC converter and the relay unit (Zhang, Para. [0021]), when the charging apparatus is connected to the charging control device (Zhang, Fig. 2, Element “C3”; Para. [0020], “charging capacitor C3”), determining, by the controller, whether an initial charging control is required (Zhang, Para. [0021], Lines 5-14, “to stabilize the output of the charging capacitor C3”), upon concluding that the initial charging control is required, and performing the PWM control on the DC-DC converter in accordance with the maximum frequency and the duty ratio so that a voltage of the charging apparatus is transformed into a capacitor charging voltage for charging the capacitor (Zhang, Para. [0021], Lines 5-14), but does not explicitly teach a relay unit provided between the capacitor and the battery.
Song, however, teaches a capacitor (Song, Fig. 12, Element “Cbc”; Para. [0292], Lines 5-7) connected to an output terminal of the DC-DC converter (Song, Fig. 12, Element 105; Para. [0256], and Para. [0258], “voltage converter”), and a relay unit (Song, Fig. 12, Elements “SR1” and “SR2”; Para. [0241], Line 7)  provided between the capacitor (Song, Fig. 12, Element “Cbc”, As illustrated in Fig. 12) and the battery (Song, Fig. 12, Element 106, As illustrated in Fig. 12), determining, by the controller, whether an initial charging control is required, and setting, by the controller, a duty ratio required for pulse width modulation (PWM) control (Song, Para. [0256]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the PWM control of the charging circuitry, Zhang would inherently incorporate some type of conventional PWM control circuitry commonly understood in the art.  The PWM control circuitry taught by Song, for controlling the duty ratio for the PWM control, teaches one of the many conventional PWM control methods utilized in the art for controlling the duty cycle of the pulse width modulation charging circuitry.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the duty cycle of the pulse width modulation charging circuitry within the battery charging system of Zhang.
The combined teaching of references Zhang and Song discloses the claimed invention as stated above, but does not explicitly teach setting a maximum frequency required for the PWM control.
Mohammad, however, teaches determining and setting, by the controller, a maximum frequency and a duty ratio required for pulse width modulation (PWM) control so that the duty ratio is increased, upon performing the PWM control on the DC-DC converter in accordance with the maximum frequency and the duty ratio so that a voltage of the charging apparatus is transformed into a charging voltage (Mohammad, Fig. 1; Para. [0050], Lines 4-14, and Para. [0119], Lines 4-7, and Para. [0152], Lines 2-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang, as modified by Song, is not explicit in the operation of the PWM control of the charging circuitry, Zhang, as modified by Song, would inherently incorporate some type of conventional PWM control circuitry commonly understood in the art.  The PWM control circuitry taught by Mohammad, for controlling the maximum frequency for the PWM control, teaches one of the many conventional PWM control methods utilized in the art for controlling the frequency of the duty cycle of the pulse width modulation charging circuitry.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Mohammad, to control the frequency of the duty cycle of the pulse width modulation charging circuitry within the battery charging system of Zhang as modified by Song.
Regarding Claim 9, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore, Zhang teaches wherein the control unit is configured to conclude that the initial charging control is required, upon determining that an output voltage value of the capacitor is equal to or lower than a reference voltage (Zhang, Para. [0021], Lines 5-14, “to stabilize the output of the charging capacitor C3”). 
Regarding Claim 10, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore, Zhang teaches wherein upon determining that the capacitor (Zhang, Fig. 2, Element “C3”) is in the charged state or the initial charging control is not required, the control unit (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0024]) is configured to perform relay-on control on the relay unit (Zhang, Para. [0021], Lines 10-12), but does not explicitly teach the relay unit. 
Furthermore, Song explicitly teaches wherein upon determining that the capacitor is in the charged state or the initial charging control is not required, the control unit is configured to perform relay-on control on the relay unit (Song, Fig. 12; Para. [0288]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 11, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claims 10/8.  Furthermore, Zhang teaches the control unit is configured to perform pulse frequency modulation (PFM) control on the DC-DC converter connected to the control unit (Zhang, Para. [0021], Lines 10-12), but does not explicitly teach the relay unit. 
Furthermore, Song explicitly teaches wherein, when the DC-DC converter and the battery are connected via the relay-on control on the relay unit (Song, Fig. 12; Para. [0288]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 12, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore, Zhang teaches wherein when charging of the capacitor is completed in accordance with the PWM control on the DC-DC converter (Zhang, Para. [0021], Lines 10-12), but does not explicitly teach the relay unit. 
Furthermore, Song explicitly teaches the control unit connected to the relay unit is configured to perform relay-on control on the relay unit to connect the charging control device and the battery (Song, Fig. 12; Para. [0288]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 13, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore, Song teaches wherein the relay unit includes a first relay connected between a first output terminal of the DC-DC converter and a positive voltage terminal of the battery, and a second relay connected between a second output terminal of the DC-DC converter and a negative voltage terminal of the battery (Song, Fig. 12, Elements “SR1” and “SR2”; Para. [0241], Line 7). 
It would have been obvious to a person having ordinary skill in the art to understand that although Zhang is not explicit in the operation of the “output” module illustrated in Fig. 3 and the switching of control of power from the charging device to the battery of the electric vehicle, Zhang would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Song, for controlling the connection of the charging circuitry to the battery to be charged, teaches one of the many conventional control circuits utilized in the art for controlling the connection of the charging circuitry to the battery to be charged.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Song, to control the connection of the charging circuitry to the battery within the battery charging system of Zhang. 
Regarding Claim 14, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claims 13/8.  Furthermore, Zhang teaches wherein the capacitor is connected to the first output terminal of the DC-DC converter and the second output terminal of the DC-DC converter (Zhang, Fig. 2, Element “C3”; Para. [0020], “charging capacitor C3”, and Para. [0021]). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. PGPub 2007/0153560 A1 (hereinafter Zhang) in view of Song et al. U.S. PGPub 2012/0007551 A1 (hereinafter Song) and Mohammad et al. U.S. PGPub 2021/0124404 A1 (hereinafter Mohammad) as applied to claim 8 above, and further in view of Mu U.S. PGPub 202020/0304026 A1 (hereinafter Mu). 
Regarding Claim 15, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore Zhang teaches wherein the control unit includes a processor, and a non-transitory storage medium on which a program for performing the method of claim 8 is recorded and executed by the processor (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0030]), but does not explicitly teach the details of the processor.
Mu, however, teaches wherein the control unit includes a processor, and a non-transitory storage medium on which a program for performing the method of claim 8 is recorded and executed by the processor (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0030]). 
Absent of showing criticality of the processor Zhang, it would have been an obvious matter of design choice to use the processor of Mu based on desirability, since applicant has not disclosed that this type of processor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of processors as explained in Mu. 
Regarding Claim 16, The combined teaching of references Zhang, Song and Mohammad discloses the claimed invention as stated above in claim 8.  Furthermore Zhang teaches a non-transitory computer readable medium on which a program for performing the method of claim 8 is recorded (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0030]) , but does not explicitly teach the details of the processor.
Mu, however, teaches a non-transitory computer readable medium on which a program for performing the method of claim 8 is recorded (Zhang, Fig. 3, Element 350, “Control Module”; Para. [0030]). 
Absent of showing criticality of the processor Zhang, it would have been an obvious matter of design choice to use the processor of Mu based on desirability, since applicant has not disclosed that this type of processor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of processors as explained in Mu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khaligh et al. U.S. PGPub 2021/0155100 teaches an electric vehicle charging system.
Rivera et al. U.S. PGPub 2018/0241303 teaches an inrush current control circuit.
Nii et al. U.S. PGPub 2012/0104859 teaches a charging control with output charging capacitor and battery relay control.
Kimura U.S. PGPub 2019/0241088 teaches a charging control with output charging capacitor and battery relay control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859